 


109 HR 2931 IH: HBCU Expansion Act of 2005
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2931 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Owens introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend part B of title III of the Higher Education Act of 1965 to expand the eligibility requirement to include Predominantly Black Institutions of higher education. 
 
 
1.Short titleThis Act may be cited as the HBCU Expansion Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)Over the last several years post-secondary institutions have faced a dramatic increase in the number of non-traditional students. Predominantly Black Institutions, following the pattern of historically Black colleges and universities (referred to as HBCU’s), have helped ease the influx by offering an affordable quality education. 
(2)Currently, more than 100,000 students attend Predominantly Black Institutions. Similar to HBCU’s the majority of these students depend heavily on Federal financial aid to graduate from college. 
(3)Predominantly Black Institutions, like HBCU’s, provide opportunities for minority students to pursue post-secondary degrees. 
(4)Predominantly Black Institutions, like HBCU’s, have produced a cadre of leaders who make up a significant number of the Nation’s minority doctors, lawyers, and other professionals. 
(5)Predominantly Black Institutions, like HBCU’s, provide students from under-served communities with academic and emotional support which translates to high retention and graduation rates. 
3.Qualifying Predominantly Black InstitutionsSection 322 of the Higher Education Act of 1965 (20 U.S.C. 1061) is amended— 
(1)in paragraph (2)— 
(A)by striking means any and inserting means (A) any; and 
(B)by inserting before the period at the end the following: or (B) any Predominantly Black Institution; and 
(2)by adding at the end the following new paragraph: 
 
(6)The term Predominantly Black Institution means any institution of higher education that— 
(A)is an eligible institution under section 312(b) that complies with paragraph (1)(C)(i) of such section; and 
(B)at the time of application, has a student enrollment of at least 500 full-time students, at least 51 percent of whom are African Americans.. 
 
